                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN


In re:
         Frederick Stemmeler, Jr. and                        Case No. 18-29858
         Laurie Stemmeler,
                                                                     Chapter 13
                       Debtors.


               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES



        PLEASE TAKE NOTICE that Kohner, Mann & Kailas, S.C. (“KMK”) is counsel for
Scott and Diane Roeker, a creditor or party in interest in this case. KMK requests that it receive,
in addition to notice of matters set forth in Rule 2002, all notices issued in the above captioned
case after the date of this Notice; and KMK further requests a copy of all documents filed in the
above captioned case after the date of this Notice, including but not limited to motions and other
pleadings, stipulations, settlement agreements or orders of any kind.

         KMK further requests that the Debtors and Clerk of the United States Bankruptcy Court
place the following name and address on the master mailing matrix and any abbreviated service
list in the above captioned proceeding:

                       Kohner, Mann & Kailas, S.C.
                       Attn: Devon E. Daughety
                       Washington Building
                       Barnabas Business Center
                       4650 North Port Washington Road
                       Milwaukee, WI 53212-1059


         Dated: October 26, 2018.
                                              KOHNER, MANN & KAILAS, S.C.
                                              Attorneys for Scott & Diane Roeker


                                              By:    /s/ Devon E. Daughety
                                                    DEVON E. DAUGHETY (WI 1106551)
                                              Washington Building
                                              Barnabas Business Center
                                              4650 North Port Washington Road
                                              Milwaukee, WI 53212-1059
                                              Telephone (414) 962-5110
                                              Facsimile (414) 962-8725
                                              Email: ddaughety@kmksc.com



                Case 18-29858-kmp        Doc 8      Filed 10/26/18     Page 1 of 2
                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically on
October 26, 2018, using the court’s ECF system, which will automatically send notice to the
following:

      Michael J. Cerniglia
       mjcerniglia@ks-lawfirm.com, cwatson@kslawfirm.com; risige@kslawfirm.com;
       hrschank@ks-lawfirm.com; jdkrek@ks-lawfirm.com

      Rebecca R. Garcia
       filings@ch13oshkosh.com

      Office of the U. S. Trustee
       ustpregion11.mi.ecf@usdoj.gov


       Dated: October 26, 2018

                                             By:    /s/ Devon E. Daughety
                                                   Devon E. Daughety




                                               2
              Case 18-29858-kmp        Doc 8       Filed 10/26/18   Page 2 of 2
